Title: From Benjamin Franklin to James Burrow, 10 May 1765
From: Franklin, Benjamin
To: Burrow, James


Sir,
Craven Street, May 10th 1765
In the papers you returned to me yesterday, I find a Memorandum that you had “told the Bishop of Worcester of his Relatives in the West Indies, of whom he seemed desirous to be further informed.”

I therefore send you the following short Account of those who live in Philadelphia, which if you think proper may be communicated to his Lordship.
Mrs. Hopkinson, Daughter of Mr. Baldwin Johnson, is greatly esteemed by the People of this Place, as a prudent and good Woman. Her Husband, Mr. Hopkinson, was in Repute as a Lawyer, sometime Judge of the Admiralty Court and one of the Governor’s Council; Great Confidence was plac’d in him wherever he was employ’d, as he was not only an able Man, but of great Integrity. He left her a Widow about 12 years since, with 5 young Children, two sons and three Daughters to bring up. These she has carefully educated, genteelly, but frugally, out of the Income of a small Estate, and I believe without much diminishing their Portions. Her eldest Son, Francis, had a College Education at Philadelphia, where he took his Degree, has since read Law under the Attorney General, but still lives with his Mother, and has not entered into any material Business as yet. He is a very ingenious young Man, and is daily growing in Esteem for his good Morals and obliging Disposition. The oldest Daughter, an amiable Woman, is married to Mr. Duché, a young Clergyman of the Church of England, a Native of this Place and of a good Family. He study’d sometime at Cambridge in England, where I saw him in 1759, a gentleman Commoner. He was ordained here in 1762, and has a Church at Philadelphia, where he is much follow’d as a serious Preacher, and at the same time admir’d for his singular Eloquence in the Pulpit. Another of these valuable Daughters I have heard is shortly to be married to Dr. Morgan, a young Physician, who has distinguished himself by his great Application to his Studies here and at Edinborough, and by his extraordinary Improvement. It is the same that had the Honour of being chosen a Member of our Society a few Weeks since, and is just gone home to America. The other Children are still young, but promising.
Mrs. Hopkinson’s Motive to the enquiry we have made for her, I take to be chiefly that natural Curiosity which People have to know something of their Relations, there being a Satisfaction in learning their Circumstances and hearing of their Welfare, however remote in Degree or Situation. I have therefore been the more particular in this Account of her Family, supposing it will give the same kind of Satisfaction to her Relatives here.
With great Esteem and many Thanks for the Pains you have so obligingly taken in this Affair, I am, Sir Your most obedient humble Servant
B. Franklin
